Citation Nr: 0517803	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-32 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for right knee chondromalacia with pain.  

2.  Entitlement to a disability rating in excess of 10 
percent for left knee chondromalacia with pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from June 1989 
to September 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

During the course of the appeal of the evaluation of his 
knees, the veteran claimed other disabilities.  Service 
connection was granted for a back disorder, migraine 
headaches, and irritable bowel syndrome.  In October 2003, he 
withdrew claims relating to the irritable bowel syndrome and 
post-traumatic stress disorder.  38 C.F.R. § 20.204 (2004).  
In a letter dated in December 2003, the veteran also 
complained of neck symptoms, depression, and abnormal liver 
function tests claimed to be due to medication for his 
service-connected disabilities.  These issues have not been 
developed for appellate review and are referred to the RO for 
appropriate disposition.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claims.  

2.  The veteran's service-connected right knee chondromalacia 
is symptomatic, to include some pain, weakened movement, and 
fatigue; however, there is no arthritis or subluxation, and 
the preponderance of the evidence is against instability or 
frequent periods of locking with effusion into the joint; the 
overall degree of disability is no more than slight.  

3.  The veteran's service-connected left knee chondromalacia 
is symptomatic, to include some pain, weakened movement, and 
fatigue; however, there is no arthritis or subluxation, and 
the preponderance of the evidence is against instability or 
frequent periods of locking with effusion into the joint; the 
overall degree of disability is no more than slight.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of right knee chondromalacia with pain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7, Code 5257 (2004).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of left knee chondromalacia with pain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7, Code 5257 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

In this case, the RO received the veteran's claims for 
increased ratings in January 2001.  It issued a VCAA notice 
letter in April 2001 and made the rating decision in June 
2001.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claims now 
before the Board.  Discussions in the June 2001 rating 
decision on appeal, the April 2001 VCAA notice letter, and 
the October 2003 statement of the case (SOC), as well as 
other correspondence, adequately informed the veteran of the 
information and evidence needed to substantiate all aspects 
of his claims.

A VCAA notice letter dated in April 2001 and October 2003 SOC 
informed the veteran of the VCAA's implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In this case, the 
VCAA notice was provided to the veteran before the rating 
decision on appeal.  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the April 2001 VCAA notice 
provided to the appellant does not contain the precise 
language of the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give VA 
any evidence pertaining to his claims.  The October 2003 SOC 
contained the provisions of 38 C.F.R. § 3.159(b)(1), stating 
that, " VA will also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, complete notice was not 
provided at the time of the initial RO decision, the RO could 
subsequently cure the defect.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005). 

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In this case, the medical examination and 
opinion required by VCAA were obtained.  

During the pendency of his claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claims.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Service medical records show that the veteran had chronic 
bilateral anterior knee pain.  In August 1995, an arthroscopy 
of the left knee disclosed chondromalacia, with no 
significant meniscal tear.  He subsequently followed a slow 
declining course and was released from service.  

On VA examination in January 1997, the veteran complained of 
a great deal of knee discomfort, particularly with standing 
and truck driving.  A small hemangioma was noted over the 
medial aspect of the left knee.  The knees themselves were 
unremarkable.  There was no evidence of instability.  There 
was no effusion.  The range of motion was normal.  Gait was 
normal.  Straight leg raising was negative, bilaterally.  
There was no paraspinal muscle spasm or tenderness.  The 
lower back had a full range of motion.  Deep tendon reflexes 
were symmetrical.  Knee jerks were trace to 1+.  Ankle jerks 
were 1+.  There were no pathological reflexes.  The 
impression was chronic knee problems of five and a half years 
duration, postoperative arthroscopic surgery of the left knee 
in 1995, with the diagnosis of chondromalacia patella.  

In March 1997, the RO rated the chondromalacia of the right 
and left knees as noncompensable.  The veteran did not 
appeal.  

In November 2000, the veteran sought VA emergency room 
treatment.  He presented with complaints of increased and 
diffuse pain around the kneecap, with no warmth, redness, 
effusion, clicking locking or giving way.  Examination of the 
knees revealed no swelling, effusion, scars or warmth.  There 
was vague tenderness on the medial edge of the left patella 
and no pain on the right.  Medial and lateral collateral 
ligaments were intact, bilaterally.  Ballottement, McMurray, 
Lachman and drawer signs were negative, bilaterally.  
Quadriceps strength was 2/4 and hamstring strength was 2/4.  
Ankle and knee jerk reflexes were normal.  The impression was 
chronic knee pain.  

Private physical therapy notes of January 2001 reflect the 
veteran's complaints of increasing knee pain.  He said the 
pain was so bad he could hardly walk.  Knee pain was 
aggravated by walking and going up and down stairs.  
Objectively, there was no discoloration or swelling of either 
knee.  There was no palpable crepitus in either knee, with 
active extension or flexion of the knee, with or without 
resistance.  The veteran walked with a severely pronated gait 
pattern and a dramatic genu valgum, bilaterally, was seen.  
There was palpable tenderness in the hamstring tendons, 
throughout both knees.  He was tender along the medial joint 
line of both knees.  He was tender to palpation in the sub-
patella area, bilaterally.  The left knee flexed to 136 
degrees and extended to 0 degrees.  The right knee flexed to 
135 degrees and extended to 0 degrees.  Muscle strength was 
5-/5 in the quadriceps and 4+/5 in the hamstrings, with pain, 
bilaterally.  There was a mild positive patellofemoral grind 
test, bilaterally.  There appeared to be some inappropriate 
patella tracking with ambulation, bilaterally.  It was the 
assessment that the veteran's bilateral patellofemoral pain 
appeared primarily related to a severe pronated gait pattern.  
Orthotics and physical therapy were recommended.  

The veteran was seen by P. A. L., M.D. (herein PAL) in 
January 2001.  She reviewed his history and considered his 
current complaints of knee pain.  Examination revealed deep 
tendon reflexes were 2+ at the knees, with reinforcement.  
Anterior cruciate, posterior cruciate, and medial and lateral 
collateral ligaments were intact in both knees.  There was a 
very small amount effusion in the right knee.  There was 
decreased sensation in the left leg, especially over the left 
calf.  On gait testing, he did tract well, although he had 
extremely flat feet.  He could do a full squat, but noticed 
pain behind his knees.  On palpation of the knees, as he did 
a squat, there was mild crepitus behind the patella on the 
left knee and none on the right.  The impression was a 
history of chondromalacia patella in the military, currently 
aggravated by his current walking duties.  

A VA examination was done in February 2001.  The veteran's 
history was reviewed.  He was currently a letter carrier.  He 
reported continuous pain, which he described as sharp, like 
an ice pick going through the kneecap.  He described attempts 
at treatment.  Physical examination disclosed a range of 
motion of 0 degrees extension, bilaterally, with flexion to 
110 degrees on the right and to 125 degrees on the left.  The 
circumference measurement above the right patella was 43 
centimeters, as compared to 44.5 centimeters on the left.   
There was tibiofemoral joint line pain palpated, on the 
medial and lateral sides of the left knee and positive joint 
line pain on the lateral side of the left knee.  Medial and 
lateral collateral ligaments were stable in neutral and at 30 
degrees flexion.  Anterior and posterior cruciate ligaments 
were stable.  The McMurray sign was positive in the central 
portion of the right knee, negative on the left.  The knees 
were negative, bilaterally, for an anterior drawer and/or 
bulge sign.  Guarding and wincing were noted throughout the 
range of motion exercise.  The knees were negative for heat, 
induration or rubor.  The diagnosis was early clinical 
evidence of degenerative joint disease, bilateral knees, 
without radiographic evidence of same.  

The reports of private magnetic resonance imaging (MRI) in 
March 2001 show that the right knee had a low to moderate 
grade chondromalacia of the medial femoral condyle, 
posteriorly, with no other abnormalities.  The MRI of the 
left knee was negative.  

Additional reports reflect follow-up with Dr. PAL, through 
March 2001.  In March 2001, she noted the MRI results.  The 
veteran was said to have pain consistent with his range of 
motion difficulties and complaints of pain.  Physical 
examination showed his knees to be about the same.  He was 
still using a one-arm crutch.  She advised him to minimize 
the use of the crutch and walk with a more normal gait, so he 
would not end up causing excessive wear.  

VA clinical notes show that the veteran sought treatment in 
June 2001.  He complained of a sharp pinching pain in the 
right knee, up the right hip and into the buttock region.  
Further complaints of knee pain and treatment were reported 
in subsequent VA clinical notes of July and August 2001.  The 
notes do not contain information for rating the disability.  

A VA physical therapist examined the veteran in early October 
2001.  There was painful extension of both knees, the right 
having increasing tenderness laterally.  There was no rubor 
or effusion.  The left knee had crepitus, varicosity 
medially, tenderness medially, and slight suprapatellar 
effusion, with no rubor.  There was bilateral laxity and 
excellent quadriceps strength.  The assessment was chronic 
knee pain with exacerbation.  

Later, in mid-October 2001, the veteran had a VA orthopedic 
consultation.  He complained of pain in his left and right 
knees.  On examination, he walked with an antalgic gait, 
bilaterally.  Heel and toe walking and squatting were all 
negative.  He could stand alone and hop alone, bilaterally.  
The left knee was in 6 to 7 degrees valgus.  Motion was from 
minus 1 degrees to 125 degrees.  The knees were stable 
medially and laterally.  There was no anterior or posterior 
instability.  McMurray and pivot shift tests were negative.  
There was no crepitation, and no patellar tilt with 
extension.  There was some subpatellar crepitation.  The 
X-rays were reviewed and it was the doctor's opinion that 
they were normal.  The doctor felt that the veteran had 
chondromalacia, at least on the left.  

VA clinical notes for June 2002, show that the veteran was 
seen for bilateral knee pain.  Various medications had been 
tried without adequate pain control.  The knees had no 
effusion and there was no pain or crepitus with manipulation 
of the patellae.  Ligaments were normal.  The gait was very 
careful, especially on arising from a chair.  It was the 
assessment that the veteran had chronic knee pain way out of 
proportion to that expected by the current examination or the 
usual course of chondromalacia.  

The report of the July 2002 VA examination shows that the 
veteran complained of pain in both knees, aggravated by 
activity and wet or cold weather.  He stated that he could 
not walk or stand over 15 minutes without sitting and 
resting.  The pain in his knees was described as an ice-pick 
type pain.  Examination showed flexion of the right knee from 
0 to 130 degrees.  Flexion of the left knee was from 0 to 133 
degrees.  There was no lateral laxity.  The drawer sign was 
negative for both knees.  There was no edema.  There was some 
pain on pushing from the inside lateral to the outside of the 
left knee.  Medial and lateral ligaments were stable in 
neutral and at 30 degrees flexion.  Anterior and posterior 
cruciate ligaments were stable.  The McMurray sign was 
negative for both knees.  He had good strength.  It was noted 
that recent MRI and X-ray studies did not show any sign of 
chondromalacia.  However, he was showing less movement than a 
knee should show.  He had weakened movement, needed crutches 
at times, became easily fatigued, and showed pain on movement 
by grimacing and moving slightly away when motions were tried 
but there was no extra movement more than normal.  There was 
no incoordination, deformity, atrophy, or swelling.  It was 
noted that June 2001 X-rays and June 2001 MRI's were 
negative.  The final diagnosis was chronic bilateral knee 
strain with past history of chondromalacia seen in previous 
examinations, status post arthroscopy in 1995, but MRI of 
November 2001 now shows negative for chondromalacia or bone 
disease.  

VA clinical notes, through July 2003, reflect continuing 
treatment for pain, but do not show how the pain affects knee 
function.  

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).  

With these factors in mind, the Board has considered the 
possibility of assigning a higher evaluation.  

There is no evidence of ankylosis of either knee and no basis 
for a rating by analogy to ankylosis of either knee under 
38 C.F.R. Part 4, Code 5256 (2004).  38 C.F.R. § 4.20 (2004).  

Other impairment of the knee, recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5257 
(2004).  The veteran is currently rated as 10 percent 
disabled under this code.  The next higher rating, 20 
percent, would require a moderate disability.  However, the 
veteran has been repeatedly examined with the doctors 
confirming that there are only minimal findings.  
Significantly, for rating under this code, there is no 
subluxation and the preponderance of the evidence is against 
a finding of instability.  The Board notes that a positive 
McMurray sign was reported in February 2001, and bilateral 
laxity was noted in October 2001.  However, several 
examinations included tests for stability and they were 
reported as negative or normal.  The Board has considered the 
veteran's complaints of pain; however, the objective findings 
of the trained medical professionals are much more probative 
when evaluating the extent of the disability.  Moreover, it 
was the assessment of a June 2002 clinician who evaluated the 
veteran that the chronic knee pain complained of was way out 
of proportion to that expected by the current examination or 
the usual course of chondromalacia.  There is clinical 
evidence of weakened movement and the need for crutches at 
times, easily fatigueability, and pain on movement by 
grimacing and moving slightly away when motions were tried 
but there was no extra movement more than normal.  It is also 
pertinent to note that January 2000 physical therapy notes 
show that the veteran has a dramatic (nonservice-connected) 
genu valgum, bilaterally, and the assessment was that the 
veteran's bilateral patellofemoral pain appeared primarily 
related to a severe (nonservice-connected) pronated gait 
pattern; the genu valgum and pronated gait pattern have not 
been attributed to chondromalacia.  Clinical evidence of 
bilateral knee arthritis was reported but not confirmed upon 
several X-ray and MRI examinations; thus the criteria for 
rating limitation of knee motion are not applicable.  See 
Diagnostic Code 5003.  It was noted that June 2001 X-rays and 
June 2001 MRI's of the knees were negative.  The final 
diagnosis was chronic bilateral knee strain with past history 
of chondromalacia seen in previous examinations, status post 
arthroscopy in 1995, but MRI of November 2001 showed negative 
for any bone disease, to include arthritis and even 
chondromalacia. 
 
Here, the medical reports provide a preponderance of 
evidence, which establishes that the veteran's service-
connected knee disorder does not approximate the moderate 
disability required for a higher rating.  38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257.  

A dislocated semi-lunar cartilage (meniscus) with frequent 
episodes of "locking," pain and effusion into the joint 
will be rated as 20 percent disabling.  38 C.F.R. Part 4, 
Code 5258 (2004).  There is no evidence of a meniscus 
dislocation ratable under this code.  Further, there is no 
objective evidence of locking and, while a very small 
effusion in the right knee-was noted in January 2001, other 
doctors have repeatedly stated that there is no effusion and 
there is no objective evidence of frequent episodes of 
locking with pain and effusion into the joint, so there is no 
disability analogous to these criteria for a higher rating.  
The veteran's complaints of pain, by themselves do not meet 
the criteria and the objective findings indicate that the 
veteran does not have pain analogous to that required for the 
higher evaluation.  38 C.F.R. § 4.20.  

Where the knee remains symptomatic following removal of the 
semi-lunar cartilage (meniscus), the disability will be rated 
at 10 percent.  38 C.F.R. Part 4, Code 5259 (2004).  Here 
again, the evidence does not show removal of a semilunar 
cartilage ratable under these criteria.  Moreover, removal of 
the meniscus affects knee motion and stability, so a rating 
under this criteria could not be in addition to the current 
10 percent under code 5257.  38 C.F.R. § 4.14 (2004).  

The veteran's right and left knee chondromalacia are rated 
under 38 C.F.R. § 4.71a, Diagnostic code 5257; as noted 
above, the veteran does not have arthritis confirmed by X-ray 
and, appropriately, the RO has not rated either knee 
disability under Diagnostic Code 5003 and the range of knee 
motion codes (5260, 5261).  Because the veteran's disability 
is rated under Diagnostic Code 5257, a code which is not 
predicated solely on loss of range of motion, 38 C.F.R. §§ 
4.40 and 4.45 regarding functional loss due to pain do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Thus, 
the limitations of knee motion do not approximate any 
applicable criteria for an additional rating based on 
limitation of motion.  See VAOPGCPREC 23-97 (July 1, 1997).  
The Board parenthetically notes that the medical evidence 
does not show compensable limitation of extension of more 
than 5 degrees or compensable limitation of flexion of less 
than 60 degrees.  38 C.F.R. Part 4, Codes 5260,  5261 (2004).  

The VA and private medical records provide a preponderance of 
evidence, which repeatedly demonstrate that the service-
connected knee disorders do not approximate any applicable 
criteria for a higher rating.  38 C.F.R. § 4.7.  Further, the 
competent medical evidence shows that service-connected knee 
disorders are not analogous to any applicable criteria for a 
higher rating.  38 C.F.R. § 4.20.  Moreover, the 
manifestations of the service-connected knee disorders do not 
meet any applicable criteria for an additional evaluation.  

In sum, the veteran's service-connected right and left knee 
chondromalacia are symptomatic, to include pain, weakened 
movement, and fatigue; however, there is no subluxation, the 
preponderance of the evidence is against instability or 
frequent periods of locking with effusion into either joint, 
and the overall degree of disability is no more than slight 
for each knee.  As the preponderance of the evidence is 
against the veteran's claims for higher ratings for his 
service-connected right and left knee disorders, the benefit 
of the doubt doctrine is not applicable and the appeal must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Other Criteria and Extraschedular Rating:  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2004).  The Board, as did the RO (see 
statement of the case dated in October 2003), finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2004).  In this regard, the Board 
finds that there has been no showing by the veteran that 
either  service-connected knee disability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 10 percent for right knee 
chondromalacia with pain is denied.  

A disability rating in excess of 10 percent for left knee 
chondromalacia with pain is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


